DETAILED ACTION
This is on the merits of Application No. 16/999320, filed on 08/21/2020. Claims 1-18 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1 and 11. Particularly in claim 1, a base for through holes in the ball-carrying plate providing a thrust washer disposed behind the ball-carrying plate. Particularly in claim 11, the spring arrangement arranged to bias the ball-carrying plate towards the clutch plate. Malki (US 2013/0256076) does not disclose either of these limitations nor would it have been obvious to modify without any teaching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659